Citation Nr: 0915332	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  03-15 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 1968 to 
February 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).

The Board previously remanded this claim for further 
development in May 2005.


FINDINGS OF FACT

An acquired psychiatric disorder was not present during 
service, a psychosis was not manifest within a year of 
service, and any current psychiatric disorder is not 
attributable to any event or injury during service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibility in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in June 2002 and December 2005 
letters to the Veteran.  Although not fully completed prior 
to the August 2002 adjudication of the claim, the Veteran's 
various submissions through the course of the appellate 
process reflect his knowledge of the requirements to 
establish entitlement to the benefits sought as well as his 
meaningful participation in the adjudication of his claim; 
moreover, he has been represented by a service organization 
throughout the appeal and allowed an opportunity to submit 
additional evidence (which he did).  Consequently, the Board 
finds that the essential fairness of the adjudication was not 
affected and that any defect in notice did not result in any 
prejudice to the Veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  
Importantly, the Veteran's service treatment, VA treatment, 
and private treatment records have been obtained, and he has 
been provided a VA examination related to his claim.  
Additionally, the AMC/RO has fully complied with the May 2005 
Board remand of the Veteran's claim, and the Board does not 
have notice of any additional relevant evidence which is 
available but not of record.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as a psychosis, is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's August 1968 induction and January 1969 
separation examinations note no psychiatric abnormalities and 
the Veteran's service treatment record contains no complaints 
or treatments related to any psychiatric disorders.  The 
Veteran's service treatment records indicate that he was 
separated from military service because of a diagnosis of 
hyperkinetic heart syndrome, and not a condition related to 
his mental health.  

In January 1971 and February 1971, the Veteran was provided 
VA examinations related to another service connection claim.  
During these examinations, the Veteran made no complaints of 
depression or any other psychological disorder.  
Additionally, the examiners made no notation of any 
psychological condition.  

A February 1972 statement from Doctor D. Hughes is the first 
medical indication that the Veteran possibly had a 
psychological disorder.  In this statement, Dr. Hughes states 
that the Veteran "has some psychological overlay," but it 
is unclear whether the doctor is indicating the Veteran's 
cardiac problems caused this problem or vice versa.  
Additionally, Dr. Hughes does not diagnose any psychological 
condition, or connect such condition to the Veteran's 
military service.  

The first formal post service treatment for a psychological 
disorder of record is an April 1991 VA hospital discharge 
summary.  At this time, the Veteran was admitted to the VA 
facility for 30-days, complaining of feeling "many years" 
of depression.  The treating physician indicated "[a]s best 
as could be figured out, the [Veteran] has been symptomatic 
since 1969," and referenced the Veteran's reports of mental 
health treatment at Nashville and Chicago VA medical 
facilities beginning in 1969 through the 1970s.  At this 
time, the Veteran was diagnosed with dysthymia, and 
borderline intellectual functioning.  Importantly, the doctor 
never indicated that the Veteran's diagnosis was related to 
his military service or service connected disorder, and there 
are no records of mental health treatment at either the 
Nashville or Chicago VA medical facilities during the 
timeframe provided by the Veteran.  

In April 1993, the Veteran was provided a VA examination in 
relation to another claim.  During this examination, the 
examiner reviewed the Veteran's claims folder, recorded the 
Veteran's account of his disorder, and conducted a 
psychological examination.  The examiner noted that the 
Veteran demonstrated depression and diagnosed Axis I 
disorders of dysthymia, borderline intellectual functioning, 
and a history of alcohol abuse and an Axis II disorder of 
possible schizotypal personality.  At this time, the examiner 
did not attribute the Veteran's mental disorder to his 
military service or any service connected disorder.  

In an effort to assist the Veteran substantiate his present 
claim, he was provided a VA examination in June 2008.  Prior 
to performing a psychological examination of the Veteran, the 
examiner recorded the history of the Veteran's psychological 
conditions, reviewed the claims folder, and recorded the 
Veteran's account of his disorder.  Based on his assessment 
of these facts, the examiner diagnosed the Veteran with 
depression not otherwise specified, and alcohol dependence in 
early full remission.  As it relates the Veteran's 
psychological conditions, the examiner opined that the 
Veteran's depression was not related to his military service 
and that it was less likely than not that the Veteran's 
service connected hypertension caused on contributed to the 
psychological condition.  In fact, the examiner attributed 
the Veteran's psychological disorder to other "current very 
significant medical conditions, in particular his...cirrosis 
(sic) and related difficulties." 

The Board notes that numerous VA treatment records dated 
between September 1981 and April 1982 and between March 1999 
and March 2002 document the Veteran's treatment for alcohol 
dependence issue; however, none connect this disorder to his 
military service, or any service connected disorder.  
Moreover, a March 1999 VA hospital discharge form documents 
the Veteran's treatment for alcohol dependence, and diagnosis 
of alcohol dependence and atypical depression, but does not 
connect these conditions to the Veteran's military service or 
any service connected disorder.  

The Board notes that the Veteran has a current diagnosis of 
depression, but there is no medical evidence of record 
connecting this disorder to the Veteran's military service.  
The Board has considered the Veteran's statements, most 
recently conveyed at his June 2008 VA examination, as to his 
belief that his depression is related to military service; 
however, the Veteran, as a lay person, is not competent to 
offer a medical diagnosis or to assert medical causation of 
his disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  To the extent that the Veteran's testimony may be 
interpreted as linking his disorders to military service, the 
Board concludes that the testimony has less probative value 
than the June 2008 VA medical opinion specifically indicating 
the Veteran's depression was not caused by or aggravated by 
his military service, or any service connected disorder.  
Additionally, the Veteran's reason for separation was not 
based on a diagnosis of a psychological disorder, nor was he 
treated for such a condition in service. 

The most probative pieces of evidence in a claim for service 
connection are medical treatment records and appropriate 
medical opinions.  In this case, the service treatment 
records are silent for any depression or psychological 
disorder.  There is likewise an absence of any record of 
medical treatment for any diagnosis of depression or any 
other psychological disorder for a period of more than 22 
years after active duty service (1969-1991), and a relevant 
medical opinion finds any current diagnosis of depression is 
not related to service.  Though an April 1991 VA hospital 
discharge summary indicates the Veteran was "symptomatic 
since 1969," the medical evidence of record does not support 
this position, as inquiry with the relevant VA medical 
facilities revealed no records related to mental health 
treatment of the Veteran during this timeframe.  As the most 
probative evidence of record contradicts any assertion of a 
chronic disability since 1969, or that any current 
psychiatric disorder is related to service, the greater 
weight of the evidence is against the claim for service 
connection.  That being so, a basis upon which to establish 
service connection has not been established, and the appeal 
is denied.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


